Alico Announces Resignation of Director and Election of Directors La Belle, FL., February 22, 2010 Alico, Inc. (NASDAQ: ALCO), a land management company, announced on Friday, February 19, 2010, before the Company’s annual shareholder’s meeting,that Evelyn D’An notified the Company that she was resigning as the Chair of the Audit Committee and as a director of Alico, Inc.'s Board of Directors effective Thursday, February 18, 2010.Ms. D’An indicated that she has no disputes regarding the Company’s operations, policies or practices.At the annual meeting, the other eight nominees to the Board listed in the Company’s proxy statement, John R. Alexander, J.D.
